Citation Nr: 1614733	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1955, and died in February 2011.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction has since been transferred to the Regional Office (RO) in Houston, Texas.

In February 2016, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDING OF FACT

Asbestosis was related to service and a contributory cause of the Veteran's death in February 2011.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims service connection for the cause of the Veteran's death.  Specifically, she claims that the Veteran's death was caused by asbestosis related to in-service exposure to asbestos.

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1, IV.ii.2.C).  See also VAOPGCPREC 4-00. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA. O.G.C. Prec. Op. No. 04-00.  

The appellant's claim was originally denied in January 2012 because the Veteran's death certificate listed pancreatic cancer as the primary cause of death, with hypertension and diabetes mellitus listed as significant conditions contributing to death.  Subsequently, in February 2012 the death certificate was amended to include asbestosis as a significant condition contributing to death, though no more specific information is given.  VA treatment records confirm that the Veteran had been diagnosed and treated for asbestosis in the years prior to death, which the Veteran and his physicians associated with in-service exposure.  Additionally, the military occupational specialty (MOS) noted on the Veteran's Department of Defense Form 214 is engineman, an MOS which VA has associated with probable asbestos exposure, see M21- 1, IV.ii.1.I.3.c, particularly during the period of the Veteran's service, see M21- 1, IV.ii.2.C.2.a.

The Board finds that the evidence is at least in equipoise as to whether asbestosis is related to service and a contributory cause of the Veteran's death.  The Veteran served as an engineman aboard ships during a period when asbestos exposure was probable, and his VA treating physicians diagnosed asbestosis.  Although there is not a specific medical nexus opinion relating the Veteran's asbestosis to the presumed asbestos exposure during service, obtaining a medical opinion at this stage is unnecessary because there is no evidence that the Veteran has any other significant exposure to asbestos during his lifetime.  Therefore, the criteria for the establishment of service connection for asbestosis have been met. Furthermore, although the Veteran's death certificate was amended a year after death to include asbestosis as a contributory cause, there is no evidence which would cause the Board to question this finding of a medical professional.  As such, the Board finds that the amended Death Certificate's finding that asbestosis was a significant condition contributing to the Veteran's death is sufficient to meet the standard under 38 C.F.R. § 3.312 (c): that asbestosis contributed materially and substantially to the Veteran's death.  

For all of these reasons, the Board finds that the evidence is at least in equipoise as to whether asbestosis is related to service and a contributory cause of the Veteran's death; service connection for the cause of the Veteran's death is therefore granted.

Because the appellant's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


